DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  

Claims 29-36 are rejected under 35 U.S.C. 103 as being unpatentable over Journal of Organic Chemistry (2011), 76(20), pp. 8311-8319 in view of WO 2014/078427 A1 and further in view of Journal of Organic Chemistry (1985), 50(19), pp. 3644-3647.  
Inventor teaches a method of preparing a nucleoside phosphoramidate comprising contacting the diagramed nucleoside compound with a phosphoramidate in the presence of base (independent claim 29).  Dependent claim 30 teaches that the base is tert-butyl magnesium chloride.  Dependent claim 31 teaches that the phosphoramidate is one of two diagramed phosphoramidates or their optical isomers.  Dependent claim 32 teaches that the phosphoramidate is prepared by contacting isopropyl 2-aminopropanoate, phenyl dichlorophosphate and a second base to provide a mixture, contacting the mixture with pentafluorophenol or 2-chloro-4-nitrophenol to 

Journal of Organic Chemistry (2011), 76(20), pp. 8311-8319 teaches a method of preparing a nucleoside phosphoramidate comprising reacting a nucleoside with the instant pentafluoro phosphoramidate, and a closely structurally related nitro phosphoramidate to the instant 2-chloro nitro phosphoramidate, using tert-butyl magnesium as the base (page 8313, Scheme 3; page 8314, Scheme 4).  

WO 2014/078427 A1 teaches a method of synthesis of a compound 1 (page 59, Scheme 1 and [00225]), i.e. the instant pentafluoro phosphoramidate, comprising adding phenyl dichlorophosphate (phenyl phosphorodichloride) to a solution of D-alanine isopropyl ester hydrochloride in methylene chloride (solvent) and TEA (triethylamine, base).  To this reaction mixture was added pentafluorophenol and additional TEA which results in diastereomeric mixture of Compound 1.  Filtration was employed to isolate the product from the product mixture.  

Journal of Organic Chemistry (1985), 50(19), pp. 3644-3647 teaches the instant starting nucleoside of claim 29 which is of interest in antiviral and anticancer research (page 3644, column 2, diagramed compound 2a).  

Inventor distinguishes over the cited art (Journal of Organic Chemistry (2011), 76(20), pp. 8311-8319) in that a structurally closely related nucleoside is used as the starting material.  However, as Journal of Organic Chemistry (1985), 50(19), pp. 3644-3647 makes clear, the instant starting nucleoside is old and well-known in the medicinal arts.  That being the case, it would have been obvious to one of ordinary skill, before the effective filing date of the instant invention, to substitute the instant nucleoside starting material in the process of the prior art, and with a reasonable expectation of success, in the synthesis of medicinally useful nucleoside phosphoramidates.  
With respect to the synthesis of the phosphoramidate itself, the instant process is known in the art as evidenced by, for instance, WO 2014/078427 A1, which teaches the instant synthesis with respect to the pentafluoro compound.  One of ordinary skill in the art, before the effective filing date, would have also found the corresponding synthesis of the instant 2- chloro nitro compound by this same route obvious – and been motivated envision doing so given that a closely structurally related nitro compound is used in a prior art synthesis of nucleoside phosphoramidate as evidenced by Journal of Organic Chemistry (2011), 76(20), pp. 8311-8319.  
With respect to the claims drawn to the isolation of any particular stereoisomer, one of ordinary skill in the art, and with a reasonable expectation of success, would have found it obvious to isolate whichever isomer might be of interest from a prior art product mixture.  This is so because compounds of the prior art, are designed to be employed in living systems and the expectation with regard to enantiomers is that activities as they pertain to living systems are expected to be different.  In re Adamson, In re Skoll, 523 F.2d 1392, 187 USPQ 481 (CCPA 1975); In re Skoner, 517 F.2d 947, 186 USPQ 80 (CCPA 1975); In re Gershon, 372 F.2d 535, 152 USPQ 602 (CCPA 1967).  

Claims 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/078427 A1.  
	Inventor teaches a method of synthesizing a pentafluorophenoxy-phenyoxy-phosphorylamino ester comprising contacting a mixture comprising L-alanine isopropyl ester, or a salt thereof, and phenyl phosphorodichloride with a base to form a reaction mixture, contacting this reaction mixture with pentafluorophenol and additional base to form a product mixture, isolating a mixture of diastereomers from the product mixture and then isolating 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

From the mixture of diastereomers (independent claim 37).  Dependent claim 38 teaches that the base is triethylamine.  Dependent claim 39 teaches that the reaction and product mixtures further comprise dichloromethane as a solvent.  Dependent claim 40 teaches that isolating the mixture of diastereomers comprises filtering solids from the product mixture.  

	WO 2014/078427 A1 teaches a method of synthesis of a compound 1 (page 59, Scheme 1 and [00225]) comprising adding phenyl dichlorophosphate (phenyl phosphorodichloride) to a solution of D-alanine isopropyl ester hydrochloride in methylene chloride (solvent) and TEA (triethylamine, base).  To this reaction mixture was added pentafluorophenol and additional TEA which results in diastereomeric mixture of Compound 1.  Filtration was employed to isolate the product from the product mixture.  


	Inventor also distinguishes over the prior art in that a particular enantiomer is isolated from the mixture of diastereomers.  However, one of ordinary skill in the art, and with a reasonable expectation of success, would have found it obvious to isolate whichever isomer might be of interest from the prior art product mixture of diastereomers.  This is so because compounds of the prior art, of which compound 1 forms a portion, are designed to be employed in living systems and the expectation with regard to enantiomers is that activities as they pertain to living systems are expected to be different.  In re Adamson, 275 F.2d 952, 125 USPQ 233 (CCPA 1960).  The fundamentals of optical activity and stereoisomerism are well known to persons of ordinary skill in the art.  One of ordinary skill would have known how to resolve the racemic mixture and would have been motivated to do so with the reasonable expectation that the two resulting enantiomers would have substantially different pharmacological activity.  This is an expected result and it is well established that expected beneficial results are evidence of obviousness, just as unexpected beneficial In re Skoll, 523 F.2d 1392, 187 USPQ 481 (CCPA 1975); In re Skoner, 517 F.2d 947, 186 USPQ 80 (CCPA 1975); In re Gershon, 372 F.2d 535, 152 USPQ 602 (CCPA 1967).  

Allowable Subject Matter
Claim 41 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638.  The examiner can normally be reached on M-F 8:30-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        3/12/2021